                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

LORENZO TOMBS,

                       Plaintiff,

                v.                                           Case No. 19-C-1164

JODI FIELDS et al.,

                       Defendants.


                ORDER DENYING MOTION FOR SUMMARY JUDGMENT


         Plaintiff Lorenzo Tombs, who is representing himself, is proceeding with a claim that the

defendants were deliberately indifferent towards his serious medical condition and committed

medical malpractice. Dkt. No. 18 at 5-6. The defendants filed a motion for summary judgment on

July 10, 2020, which references a document entitled “Defendants’ Proposed Undisputed Facts.”

See Dkt. No. 42 at 3. The defendants did not e-file the referenced document, see Dkt. No. 41-46,

nor does the docket contain any other document that satisfies Civil Local Rule 56(b)(1)(C) (“With

each motion for summary judgment, the moving party must file… a statement of proposed material

facts as to which the moving party contends there is no genuine issue and that entitle the moving

party to a judgment as a matter of law…”). Moreover, “failure to submit such a statement

constitutes grounds for denial of the motion.” Civ. L. R. 56(b)(1)(C)(iii). The Court will therefore

deny the defendants’ motion for summary judgment. The denial, however, is without prejudice

and the defendants may refile their motion with the proposed findings of fact within 7 days of this

order.

         On January 6, 2021, Tombs filed a letter explaining that he will be released from custody

on February 16, 2021. Dkt. No. 65. Tombs states, “I think it would be better when I get out and I




          Case 2:19-cv-01164-WCG Filed 01/21/21 Page 1 of 2 Document 66
can get/find an attorney who will take this case.” Id. The Court will deny Tombs’ fifth motion to

appoint counsel, see Dkt. No. 64, and will give him 45 days from the date of his release from

custody to respond to the defendants’ statement of facts, assuming they refile their motion. For

the same reasons previously provided, the Court will not recruit counsel for Tombs because his

filings throughout this case have demonstrated that he is articulate and competent to present the

facts of this case to a judge or jury. See Dkt. Nos. 11, 18, 30, 54. Nothing material has changed in

Tombs’ competence to represent himself since the Court denied his first four motions to appoint

counsel. See Dkt. No. 64. Further, once he is released from prison, Tombs will have the same

opportunity as any other putative plaintiff to convince an attorney that his case has sufficient merit

and potential recovery to justify the attorney’s expenditure of time and resources that may be

needed to bring it to conclusion. That he lacks the financial resources to retain counsel on his own

is true of the vast majority of people who are not currently serving a sentence for a crime. It does

not entitle him to court-recruited counsel. To the extent Tombs attempts to recruit counsel on his

own upon his release from custody, he must do so in a timely manner. In the event he is unable to

obtain counsel, he must still respond to the defendants’ motion and statement of facts, if refiled,

within the extension of time provided.

       NOW THEREFORE IT IS ORDERED that the defendants’ motion for summary

judgment (Dkt. No. 41) is DENIED without prejudice. The defendants shall refile their motion

for summary judgment in compliance with Civ. L. R. 56(b)(1)(C) within 7 days of this order; the

plaintiff may file a response to the document within 45 days of his release from custody.

       IT IS ORDERED that the plaintiff’s fifth motion to appoint counsel (Dkt. No. 64) is

DENIED without prejudice.

       Dated at Green Bay, Wisconsin this 21st day of January, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court


         Case 2:19-cv-01164-WCG Filed 01/21/21 Page 2 of 2 Document 66
